DETAILED ACTION
This Office Action is taken in response to Applicants’ Amendment and Remarks filed on 1/12/2021.  
Allowable Subject Matter
1.	Claims 1-4, 8-14, 16-27 are allowed as explained below.
Reasons for Allowance
2.	All independent claims substantially recite the limitation "planarizing the passivation layer and the semiconductor material, wherein the planarizing produces a flat surface comprising a surface of the passivation layer and a first surface of the semiconductor material; forming a contact layer on the flat surface; and bonding a base wafer to the contact layer".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAEHWAN OH/
Primary Examiner, Art Unit 2816







a